DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 03/21/2021.  Claims 1-17 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 objected to because of the following informalities: claim depends on multiple claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-17 rejected under 35 U.S.C. 103 as being unpatentable over Talluri et al. (20170358405 and hereinafter as Tal, examiner will rely on PCT published date of May 26, 2017) in view of Udren (4377833) 

Regarding claim 1. Tal as modified teaches a method of controlling at least one circuit breaker [140] of a power system [method of fig 2], the power system further comprising a power source [110], a transmission line [line leading to load] coupled to the power source through the circuit breaker, 
the method comprising: processing an output signal [i.e. output of 120] of the current transformer, comprising determining a time derivative [i.e. Ldi/dt] of a current sensed by the current transformer [¶26]; 
and performing a control [130] and/or protection operation based on the determined time derivative of the current sensed by the current transformer [since the voltage at 120 is induced by Faraday’s law and magnetic flux per unit of current we get V = Ldi/dt, then it is understood that cited controller’s output is based on the time derivative of the current detected by 120 since the measured current triggers an indirect change to the cited controller’s output as shown in fig 1].
While Tal teaches a current transformer [120], Talluri does not explicitly mention the current transformer is connected in series with a shunt reactor nor the shunt reactor coupled to the transmission line.
[i.e. 30] is connected in series with a shunt reactor [14] and the shunt reactor coupled to the transmission line [i.e. 12].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Tal in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.
  
Regarding claim 2. Tal as modified teaches the method of claim 1, wherein processing the output signal of the current transformer comprises determining a line voltage [i.e. V = Ldi/dt Tal] on the transmission line based on the time derivative of the current sensed by the current transformer.
  
Regarding claim 3. Tal as modified teaches the method of claim 2, wherein the control and/or protection operation comprises a controlled reclosing of the circuit breaker after tripping of the circuit breaker [¶26-¶27 Tal].
  
Regarding claim 4. Tal as modified teaches the method of claim 3, wherein the power system comprises a voltage transformer [115 Tal] connected to the power source and adapted to sense a source voltage of the power source, wherein the control [¶26-¶27 Tal].
  
Regarding claim 5. Tal as modified teaches the method of claim 4, wherein the controlled reclosing of the circuit breaker comprises controlling a target reclosing time [i.e. inherent reclosing time to 140 Tal] at which the circuit breaker is reclosed based on the output signal of the voltage transformer and on the time derivative of the current sensed by the current transformer [¶26-¶27 Tal].
  
Regarding claim 6. Tal as modified teaches the method of claim 5, wherein the reclosing of the circuit breaker is controlled by a control or protection device comprising a point-on-wave controller [¶26 Tal].  

Regarding claim 7. Tal as modified teaches the method of claim 6, wherein processing the output signal of the current transformer comprises determining a line voltage on the transmission line by multiplying the time derivative of the current sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor [L di/dt multiplied by a factor of 1 Tal].  

Regarding claim 8. Tal as modified teaches the method of claim 7, further comprising determining the inductance of the shunt reactor in a calibration [i.e. necessary L value Udren] that uses the output signal of the voltage transformer measured while the circuit breaker is closed and the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶26-¶27 Tal].
  
Regarding claim 9. Tal as modified teaches the method of claim 8, wherein the inductance of the shunt reactor is determined based on at least one peak value of the output signal of the voltage transformer [one of ordinary skill in the art is able to calculated inductance value using V=Ldi/dt] while the circuit breaker is closed and at least one peak value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [¶26-¶27 Tal], or wherein the inductance of the shunt reactor is determined based on at least one calculated root mean square, RMS, value of the output signal of the voltage transformer while the circuit breaker is closed and at least one calculated RMS value of the time derivative of the current sensed by the current transformer while the circuit breaker is closed [120 sense regardless of the state of 140, thus limitation follows function of Tal].  

Regarding claim 10. Tal as modified teaches the method of claim 9, further comprising using the time derivative of the current sensed by the current transformer to perform at least one of: detecting an instant of line de-energization [¶26 Tal]; detecting an extinction of temporary faults or secondary arcing; at least one protection function; line synchronization.


Regarding claim 11. Tal teaches a control [130] or protection device for controlling at least one circuit breaker [140] of a power system [fig 1], the power system further comprising a power source [110], a transmission line [line leading to load] coupled to the power source through the circuit breaker, wherein the control or protection device comprises: 
an input [input of 130] to receive an input signal [i.e. output of 120] representing a current sensed by the current transformer or a time derivative of the current sensed by the current transformer [¶26]; 
and a control circuit [130] adapted to perform a control and/or protection operation based on the time derivative of the current sensed by the current transformer [since the voltage at 120 is induced by Faraday’s law and magnetic flux per unit of current we get V = Ldi/dt, then it is understood that cited controller’s output is based on the time derivative of the current detected by 120 since the measured current triggers an indirect change to the cited controller’s output as shown in fig 1].
[120], Talluri does not explicitly mention the current transformer is connected in series with a shunt reactor nor the shunt reactor coupled to the transmission line.
Whereas Udren teaches the current transformer [i.e. 30] is connected in series with a shunt reactor [14] and the shunt reactor coupled to the transmission line [i.e. 12].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a shunt reactor of Udren to a current transformer of Tal in order to have an isolate detection means from the transmission lines preventing DC flow between controlling components and transmission line which can improve efficiency and to enhance the efficiency of power as well as energy system because a shunt reactor absorbs as well as compensate the reactive power in transmission lines.

 Regarding claim 12. Tal as modified teaches the control or protection device of claim 11, wherein the control or protection device comprises a point-on-wave controller [130 is comprise of point on wave controlling means Tal] adapted to perform controlled reclosing of a circuit breaker [140 Tal] after tripping based on an output signal of a voltage transformer [145 Tal] connected to the power source and on a line voltage signal [voltage from line Tal] derived from the time derivative of the current sensed by the current transformer [¶26-¶27 Tal].  

Regarding claim 13. Tal as modified teaches the control or protection device of claim 11, wherein the control or protection device is adapted to perform controlled reclosing [function of 130 Tal] of a circuit breaker [140 Tal] after tripping based on an output signal of a voltage transformer [145 Tal] connected to the power In re: Michael Stanek et al.source and on a line voltage signal [signal from line voltage Tal] derived from the time derivative of the current sensed by the current transformer [¶26-¶27 Tal].  

Regarding claim 14. Tal as modified teaches the control or protection device of claim 13, wherein the control or protection device is adapted to perform the method of claim 10 [¶26 Tal].  

Regarding claim 15. Tal as modified teaches a power system [fig 1 Tal], comprising: a power source [110 Tal], a transmission line [line leading to 160 Tal] coupled to the power source through a circuit breaker [140 Tal], a shunt reactor [14 Udren] coupled to the transmission line [i.e. 12 Udren], a current transformer [120] connected in series with the shunt reactor [shunt relied from Udren], and the control or protection device [130 Tal] claim 14.  

[¶27 disclose 130 includes a computing device Tal] adapted to calculate the time derivative of the current sensed by the current transformer [function of 130 Tal].  

Regarding claim 17. Tal as modified teaches the power system of claim 16, wherein the computing device is adapted to reconstruct a line voltage signal [reconstruction made by using 120’s output and converting signal to a digital output voltage signal that computing means can interpret] on the transmission line by multiplying the time derivative of the current-sensed by the current transformer by an inductance of the shunt reactor or by another suitable scaling factor [suitable factor being 1].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839